Citation Nr: 1302458	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-27 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (previously claimed as major depressive disorder), to include as secondary to the service-connected endometrioid adenocarcinoma of the right ovary with removal and subsequent supracervical hysterectomy and left salpingo-oophorectomy with scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1995 to November 2000.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in June 2009.  In August 2009, the Veteran filed her Substantive Appeal (VA Form 9).  Thus, the Veteran perfected a timely appeal of this issue.

In her Substantive Appeal, the Veteran requested a Board hearing.  In a September 2011 letter, the Veteran was notified that her hearing had been scheduled for October 2011 at the San Diego, California, RO.  In a subsequent September 2011 letter, the Veteran's representative requested that the hearing be scheduled in Los Angeles, California.  In another September 2011 letter, the Veteran provided her new Los Angeles, California, mailing address.  In a February 2012 letter, the Veteran was notified that her Board hearing had been scheduled for March 2012 at the Los Angeles, California, RO.  The February 2012 letter was sent to the Veteran's new mailing address (as provided in her September 2011 letter) and the letter was not returned to the Board as undeliverable.  The Veteran subsequently failed to appear for the March 2012 Board hearing.  She has not provided an explanation for her absence or requested to reschedule the hearing.  Accordingly, the Board considers the Veteran's hearing request to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2012).

The Board notes that the psychiatric claim on appeal has previously been developed to include only major depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record contains current diagnoses of panic disorder, depressive disorder, and major depressive disorder.  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder.

The RO in Los Angeles, California, has since assumed jurisdiction over the appeal.

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

Initially, the Veteran has not been provided a notice letter concerning the evaluation and effective date that could be assigned should her claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand, the Veteran must be provided with this notice.  

Second, the Veteran's claims file currently includes four folders containing her service treatment records (STRs).  One of the folders containing the STRs has "1 of 11" written on it, and another STR folder has "11 of 11" written on it.  These notations typically mean that there are eleven STR folders for the Veteran.  However, as previously stated, the Veteran's claims file only contains four STR folders.  The Court has determined that if all relevant STRs have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  Therefore, upon remand, the RO/AMC must make attempts to obtain the remaining seven STR folders, as they are pertinent to the Veteran's claim.  
Third, the Veteran was scheduled for a VA examination and medical opinion in March 2008.  The Veteran cancelled the examination because she felt that any question regarding her mental disorder could be answered by her VA doctor.  Thus, to date, a medical opinion on secondary service connection has not been provided.  38 C.F.R. § 3.310 (2012).  The claims file contains evidence of a current diagnosis and evidence of a service-connected disability.  Throughout her appeal, the Veteran has argued that her current acquired psychiatric disorder is due to her service-connected endometrioid adenocarcinoma of the right ovary with removal and subsequent supracervical hysterectomy and left salpingo-oophorectomy with scar, to include the medications required for this service-connected disability.  See October 2008 statement.  Thus, the Board finds that this medical opinion is necessary before the claim can be decided on the merits.  Therefore, upon remand, the Board finds that the RO/AMC must make another attempt to obtain a VA examination on this issue, or at the very least, a VA medical opinion on this issue.

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in West Los Angeles, California, are dated from February 2009.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b) (2012), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate her claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Contact the National Personnel Records Center (NPRC) or other appropriate source to obtain the seven missing STR folders for the Veteran, as evidenced by the "1 of 11" and "11 of 11" written on the front of the STR folders currently contained in the claims file. 

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the West Los Angeles, California, VAMC since February 2009 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, the RO/AMC shall schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of the Veteran's current acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion addressing whether it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder is due to OR aggravated beyond the normal progress of the disorder by her service-connected endometrioid adenocarcinoma of the right ovary with removal and subsequent supracervical hysterectomy and left salpingo-oophorectomy with scar, to include the medications required for this service-connected disability.

If the Veteran refuses to report for the VA examination, the RO/AMC shall ask a VA examiner to provide the medical opinion based solely on a review of the Veteran's claims file.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

